--------------------------------------------------------------------------------

Exhibit 10.34
 
PULSE ELECTRONICS CORPORATION
12220 World Trade Drive
San Diego, California 92128
 
April 6, 2012


Mr. John R. D. Dickson
PO Box 1985
8049 Camino de Arriba
Rancho Santa Fe, CA 92067


Dear John,


This letter supersedes your relocation offer letter from Pulse Electronics
Corporation (“Pulse” or the “Company”) dated March 23, 2011, as it may have been
amended from time to time, which, except as expressly specified herein, shall
have no force or effect after April 6, 2012.


Your employment after April 6, 2012 will continue on an at will basis.  Your
title will remain as Senior Vice President, Chief Information Officer and Human
Resources, and you shall report to the Chief Executive Officer and to the Board
of Directors of the Company.  Your annual salary will remain at $225,000.00
until such time as the Board determines otherwise.  Paychecks are distributed
semi-monthly.  You will earn four weeks of vacation on a pro rated basis
throughout the year, subject to all the terms of Company policy.


You shall be entitled to other benefits, bonuses and perquisites as determined
by the Board of Directors of the Company in its sole discretion or in accordance
with any duly adopted plan, policy or program established by the Company,
subject to the terms of those plans, policies or programs.  Currently, your own
benefits entitlements include the Pulse Electronics Corporation Executive
Severance Policy as well as group health, dental, life and long term disability
insurance, 401(k) and a Flexible Spending Account (FSA).


The Company shall reimburse you for all reasonable business expenses incurred in
carrying out your duties upon appropriate substantiation and documentation of
such expenses and in accordance with the policies, practices and procedures of
the Company as in effect from time to time.


The “Relocation Benefits and Incentive” and “Retreat Rights” set forth in your
relocation offer letter dated March 23, 2011 shall remain in effect as follows:
(1) if you voluntarily resign from the Company before July 1, 2013, you agree to
reimburse the Company for the relocation benefits it paid pursuant to the March
23, 2011 offer letter unless a change of control and a material diminution of
your authority, duties and responsibilities has occurred; and  (2) if your
employment is terminated without cause, or if your authority, duties and
responsibilities are materially diminished in connection with a change of
control of the Company before July 1, 2013, the Company will pay for the
reasonable costs to move you and your family from the San Diego area back to
Illinois.  The term “cause” is relevant only to the “Relocation Benefits and
Incentive” and “Retreat Rights” set forth in the first sentence of this
paragraph.  Your employment with the Company has been and shall remain on an at
will basis. For purposes of this paragraph, “cause” and “change of control” are
defined respectively in Sections 2.05 and 2.07 of the Pulse Electronics
Corporation Executive Severance Policy.
 
 
- 1 -

--------------------------------------------------------------------------------

 


As a condition of your continued employment, you acknowledge that you have
signed and returned to the Company a copy of its standard Confidential
Information and Invention Assignment Agreement. You shall perform and discharge
faithfully, diligently and to the best of your ability your duties and
responsibilities to the Company, devote your full-time efforts to the business
and affairs of the Company, and not devote time to activities or interests that
would impair your ability to perform your obligations to the Company.


You shall at all times comply with and abide by the provisions of this at will
letter, all applicable work policies, the Company's Statement of Principles
Policy and Code of Conduct as in effect from time to time, and any and all
procedures and rules as may be issued by Company from time to time, and you
shall strive to comply with any and all federal, state and local statutes,
regulations and public ordinances applicable to the performance of your duties.


Any legal action or proceeding with respect to your employment, except for those
arising out of or relating to the standard Confidential Information and
Invention Assignment Agreement, will be brought and, except as set forth below,
any and all disputes, controversies, or claims (hereinafter “disputes”) arising
out of or related to the employment relationship between you and the Company,
shall be submitted for adjudication exclusively to arbitration before the
American Arbitration Association (“AAA”), located in the city in which the
Company is headquartered.  In agreeing to arbitration of any and all disputes,
both you and the Company knowingly and voluntarily waive and relinquish their
rights to have such disputes decided through law suits, in a court of law with a
judge and jury and, instead, shall have them decided by an arbitrator under the
rules and regulations of AAA.  In such arbitration the Company shall pay the
costs of the arbitrator. Any decision of the arbitrator resolving such dispute
shall be final and binding upon the parties. This arbitration provision shall
not be deemed to prohibit or restrict either party from initiating legal action
in a court of competent jurisdiction to seek injunctive or other equitable
relief, and excludes disputes arising out of or relating to the standard
Confidential Information and Invention Assignment Agreement.


As with all Company employees, employment is “at will” and can be terminated by
you or by the Company at any time with or without advance notice or
“cause.”  This “at will” employment relationship can only be modified in a
written agreement executed and delivered by you and an executive officer of the
Company that has been duly authorized by the Board of Directors of the
Company.  This paragraph contains the entire agreement between you and the
Company regarding the right or ability of either you or the Company to terminate
your employment with the Company.


We look forward to your continuing employment with the Company.  Please sign and
return this letter to us by the close of business on the date hereof. This offer
letter supersedes any previous discussion, agreement, or understanding between
you and the Company regarding the subject matter of this letter.


PULSE ELECTRONICS CORPORATION
 
By:
     
/s/ Drew A. Moyer
   
Drew A. Moyer
 
Senior Vice President and Chief Financial Officer
     
I hereby accept the above offer:
     
/s/ John R. D. Dickson
 
April 6, 2012
John R. D. Dickson
Date

 
 
- 2 -

--------------------------------------------------------------------------------